



SEPARATION AGREEMENT AND
RELEASE OF CLAIMS


This Separation Agreement and Release of Claims is entered into between Active
Power, Inc. (together with any affiliated companies collectively, “Company”) and
Randall Adleman (“Employee”). In consideration of the mutual promises set forth
below and as set forth in the separate Severance Benefits Agreement dated
October 22, 2013 (“Severance Agreement”), Company and Employee agree as follows:
1.TERMINATION. Employee’s employment relationship with Company was terminated
effective February 2, 2016.
2.SEVERANCE. Subject to the conditions precdent in Section 5 of the Severance
Agreement, Company will:
a.
Pay Employee’s base salary for six months following February 2, 2016, as
specified under Section 2(a) of the Severance Agreement (less applicable
withholding taxes); and

b.
Vest Employee’s stock options as specifed under Section 2(b) of the Severance
Agreement. All such vested stock options and corresponding strike prices are
reflected on Exhibit A attached; and

c.
Reimburse Employee for COBRA premiums as specified under Section 2(c) of the
Severance Agreement; and

d.
Pay Employee (i) the remaining $18,152.00 (subject to adjustment per the next
sentence) unpaid amount under his 2015 management incentive plan at the time his
final severance payment required under Section 2(a) is made, and (ii) no
management incentive payment for 2016, such payments and amounts having been
approved by the Compensation Committee of the Board of Directors of the Company
as contemplated by Section 2(d) of the Severance Agreement. Notwithstanding the
immediately preceding sentence, to the extent any 2015 order is de-booked by the
Company because the order is cancelled or reduced in size by the customer prior
to July 25, 2016, the Company will reduce the size of the final payout under
Employee’s 2015 management incentive plan accordingly. Any debooking will be
consistent with the Company’s accounting and reporting practices.

3.BENEFITS AND EQUITY GRANTS. Employee’s eligibility for Company-sponsored
health, dental and vision insurance, and other benefits will terminate on
February 29, 2016, and otherwise be controlled by the terms of the plans
governing those benefits. Employee agrees Company provided Employee with
information regarding Employee’s right to elect COBRA. Any stock option,
restricted stock units, or other equity grant to Employee will be controlled by
the agreement accompanying the grant and the plan governing the grant.






    

--------------------------------------------------------------------------------






4.COMPLETE RELEASE. Employee hereby releases Company and any affiliated
companies, along with the employees, partners, agents, directors, officers,
contractors, and attorneys of any of them (the “Releasees”), from any and all
claims or demands, whether known or unknown, and whether asserted on an
individual or class basis, which Employee may have or claim to have against any
of them. This complete release of all claims includes but is not limited to a
complete release of any claims (including claims for attorneys’ fees) Employee
may have or claim to have based on Employee’s employment with Company or the
termination of that employment, as well as any claims arising out of any
contract, express or implied, any covenant of good faith and fair dealing,
express or implied, any tort (including negligence by Company or anyone else),
and any federal, state or other governmental statute, regulation or ordinance
relating to employment, employment discrimination, or the payment of wages or
benefits including, without limitation, those relating to qui tam, employment
discrimination, termination of employment, payment of wages or provision of
benefits, Title VII of the Civil Rights Act of 1964 as amended, the Civil Rights
Act of 1991, the Americans with Disabilities Act as amended, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Fair Labor
Standards Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act (“OWBPA”), the Worker Adjustment and Retraining
Notification (“WARN”) Act, the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and the Occupational Safety and Health Act. Employee represents that
Employee has not assigned to any other person any of such claims and that
Employee has the full right to grant this release. Notwithstanding any other
provision herein, Employee is not waiving any claims that may arise under the
Age Discrimination in Employment Act after this Agreement is executed, any
future claims based on Company’s obligations and agreements set forth in this
Agreement, and vested rights in any stock or benefit plan. Further, Employee
does not release his right to be defended and indemnified, to the extent
required by the Indemnity Agreement dated June 12, 2014 and attached as Exhibit
B.  Further, nothing in this agreement restricts Employee’s right to assert a
claim for a defense, reimbursement, or indemnity under any policies of Directors
and Officers Liability Insurance maintained by the Company.
5.WARRANTIES/SECTION 16 REPRESENTATION. Apart from payments due hereunder,
Employee warrants and agrees that Company has paid Employee all wages, forms of
compensation, and other monies due to Employee as of the date of Employee’s
execution of this Agreement. Employee further warrants and agrees that Employee
properly reported all time worked and that all forms of compensation, wages, and
other monies paid to Employee by Company through the date of Employee’s
execution of this Agreement have been accurately calculated, have represented
the proper amounts due to Employee, and have been based on Company’s merit-based
compensation system. If Employee or someone on Employee’s behalf claims any
entitlement to further compensation from Company, Employee agrees that Company
is entitled to full offset of the amounts paid to Employee under this Agreement.
Employee further represents that he has reported to the Company all reportable
pre-termination transactions in the Company’s securities.
6.THIRD PARTY ASSISTANCE AND NON-DISPARAGEMENT. Employee agrees Employee will
not counsel, assist, participate in, or encourage any persons in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against Company or any other Releasee.
Employee further agrees Employee will not, directly or indirectly, in any
individual or representative capacity, make any statement, oral or written,
which






    

--------------------------------------------------------------------------------






could reasonably be expected to be harmful in any material respect to the
reputation or goodwill of Company or any other Releasee. Employee and Company
agree that Employee’s compliance with a subpoena or other legally compulsive
process shall not violate the terms of this paragraph. Likewise, nothing in this
Agreement shall interfere with Employee’s right to file a charge with a
governmental agency or to cooperate with a governmental investigation, although
Employee will not be able to recover monetary damages in any suit brought by a
governmental agency or otherwise, unless the waiver contained in this Agreement
is held to be unenforceable and even then only to the extent it is held to be
uneforceable.
7.COOPERATION. Employee will be reasonably available to Company and provide
Company information in connection with any claim, lawsuit, or proceeding that
relates in any manner to Employee’s conduct or duties at Company or that are
based in any way on facts about which Employee obtained personal knowledge while
employed at Company. In return, Company agrees to reimburse Employee for direct
and reasonable out of pocket expenses (excluding any attorney’s fees) incurred
by Employee at Company’s request.
8.RETURN OF PROPERTY AND INFORMATION. Employee agrees that Employee has returned
to Company any and all documents and information relating to Company, its
customers, or any other aspect of its business (and any and all copies and
derivations thereof), whether stored in paper or electronic form, as well as all
computer equipment, badges, credit cards, and any other Company property in
Employee’s possession or control. Employee further agrees Employee will review
all electronic storage devices and media, including computers, USB storage
devices, external and internal hard drives, tablets, and phones, in Employee’s
possession and immediately return and not retain any information (or derivation
thereof) regarding Company, its customers, or any aspect of Company’s business.
Employee represents and agrees that Employee will not take any such documents or
property from the control or premises of Company. If Employee should come into
possession of any such information or property at any time in the future,
Employee agrees to return such information or property to the Company
immediately.
9.[OMITTED]
10.MODIFICATION OF EMPLOYEE PROPRIETARY INFORMATION AGREEMENT; REAFFIRMATION.
Employee acknowledges and agrees Company has provided Employee with valuable
confidential information relating to Company’s business, technology, plans,
customers, potential customers, relationships, and personnel. Company agrees
that Employee’s obligations under Employee’s EMPLOYEE PROPRIETARY INFORMATION
AGREEMENT DATED 12/15/2013 (“Proprietary Information Agreement”) Section 7 are
modified such than Employee may engage in business related to
static/battery-based uninterrupted power supplies in competition with Company’s
business after 6 months from the Effective Date of this Agreement has passed,
and such competition will not be limited by Section 6 of the Proprietary
Information Agreement. All other terms of the Proprietary Information Agreement
remain the same. Employee hereby reaffirms Employee’s obligations under
Employee’s PROPRIETARY INFORMATION AGREEMENT, as modified, and under Employee’s
Severance Agreement, and further reaffirms Employee’s intent to comply with
same. Employee agrees nothing in this Agreement impairs






    

--------------------------------------------------------------------------------






Company’s ability to seek and obtain relief for a violation of Employee’s
Proprietary Information Agreement or for a violation of Employee’s Severance
Agreement.
11.NO WRONGDOING. By entering into this Agreement, neither party is indicating
they have done anything wrong.
12.BINDING AGREEMENT. This Agreement will be binding upon Employee and Company
and their respective heirs, administrators, trustees, representatives,
executors, successors, and assigns.
13.ENTIRETY, EXECUTION, AND MODIFICATION. This is the entire agreement between
the Employee and Company and supersedes all prior agreements and contemporaneous
between them, except for the Severance Agreement and Employee’s EMPLOYEE
PROPRIETARY INFORMATION AGREEMENT DATED 12/15/2013, as modified, and the stock
agreements and plans applicable to the stock options identified on Exhibit A,
each of which shall remain in effect. In executing this Agreement, Employee is
not relying on any representations or promises not explicitly contained in this
Agreement. This Agreement may be executed in multiple parts. Once executed, this
Agreement may not be modified except in a writing signed by Employee and by
Company’s General Counsel. No one other than Company’s General Counsel has the
authority to modify this Agreement or enter into a new Agreement regarding the
subject matter of this Agreement.
14.CHOICE OF LAW AND VENUE. This Separation Agreement will be construed in
accordance with and governed by the laws of the State of Texas. Employee and
Company agree that the exclusive venue for resolving any dispute between them
shall be the state and federal courts located in Travis County, Texas.
15.SEVERABILITY. If any term or provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the offending
term or provision shall be reformed so as to make it enforceable. If the
offending term or provision cannot be reformed so as to be rendered enforceable,
the offending term or provision shall be severed. In any event, all other terms
or provisions shall remain valid and enforceable and shall not be adversely
affected in any way.
16.JURY WAIVER. COMPANY AND EMPLOYEE WAIVE A TRIAL BY JURY OF ANY OR ALL ISSUES
ARISING IN ANY ACTION OR PROCEEDING BETWEEN COMPANY AND EMPLOYEE, INCLUDING ANY
ACTION OR PROCEEDING ARISING OUT OF, UNDER, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT, ANY OF ITS PROVISIONS, OR ANY OF THE CLAIMS PURPORTED TO BE RELEASED
BY THIS AGREEMENT. EMPLOYEE AND COMPANY UNDERSTAND THAT ANY CLAIM BETWEEN THEM
WILL BE DECIDED BY A JUDGE RATHER THAN A JURY AS A RESULT OF THIS AGREEMENT.
17.NO FUTURE EMPLOYMENT OR ACCESS. Employee agrees that Employee has no right to
demand employment with Company. Should Employee apply for future employment with
Company, Employee agrees Company may decide such application in its sole and
absolute






    

--------------------------------------------------------------------------------






discretion and may consider the circumstances surrounding Employee’s separation
and any other consideration not prohibited by law in making that decision.
Similarly, Employee agrees Employee has no right of access to any Company site
or personnel, whether as a contractor, assigned worker, partner representative,
or in any other capacity. Employee agrees Company may decide any request by or
on behalf of Employee for access to any Company site or personnel in its sole
and absolute discretion and may consider the circumstances surrounding
Employee’s separation and any other consideration not prohibited by law in
making that decision.
18.TAXATION. The Company is not providing Employee any advice regarding the tax
consequences to Employee of this Agreement. As noted above, Company will
withhold from the payments to Employee in accordance with Company’s obligation
to do so. Employee is responsible for determining Employee’s reporting and
payment obligations, if any, resulting from this Agreement and agrees to
indemnify, defend, and hold Company harmless from any claims, demands,
penalties, interest, assessments, executions, judgments, or recoveries by any
government agency resulting from a failure by Employee to comply with Employee’s
reporting or payment obligations, if any, resulting from this Agreement.
19.REVIEW. Employee understands that Employee has 21 days from the date this
Agreement was first presented to Employee in which to review and consider this
Agreement before signing it. Employee also understands that Employee may use as
much or as little of this 21-day period as Employee wishes. Employee is
encouraged to consult an attorney before signing this Agreement. Employee agrees
that any changes Employee and Company agree to make to this Agreement, whether
material or not, do not restart or extend this 21-day review period. If Employee
does not accept this Agreement within the 21-day period described above, this
offer will expire. By executing this Agreement, Employee acknowledges Employee
was afforded a period of at least 21 days from the date this Agreement was first
presented to Employee in which to review and consider it.
20.REVOCATION. If Employee decides to accept and sign this Separation Agreement,
Employee will have 7 days in which to revoke Employee’s acceptance. Employee
understands any such revocation will not be effective unless Employee delivers a
written notice of such revocation to Company, c/o Dawn Chyten, 2128 W Braker Ln
BK12, Austin, TX 78758, prior to the expiration of seven days after Employee
signs this Agreement. Employee understands this Agreement will not become
effective or enforceable until the seven days have elapsed without Employee
having revoked Employee’s acceptance of this Separation Agreement.






    

--------------------------------------------------------------------------------






21.SECTION 409A. This Agreement (and the payments hereunder) are intended to
qualify for the short-term deferral exception to Section 409A described in
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent possible, and
to the extent they do not so qualify, they are intended to qualify for the
involuntary separation pay plan exception to Section 409A described in Treasury
Regulation Section 1.409A‑1(b)(9)(iii) to the maximum extent possible. Further,
each payment or benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. To the extent Section 409A is applicable to this Agreement, this
Agreement is intended to be exempt from, but to the extent necessary, comply
with, Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered by the
Company in a manner consistent with such intentions and to avoid the
pre-distribution inclusion in income of amounts deferred under this Agreement
and the imposition of any additional tax or interest with respect thereto.
ACCEPTED AND AGREED:


ACTIVE POWER, INC.




/s/ Jay Powers    
Name: Jay Powers
Title: CFO




2/29/2016    
Date






I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, AND THAT I AM ENTERING INTO IT
VOLUNTARILY.






/s/ Randall Adleman    
Randall Adleman
(“Employee”)




2/29/2016    
Date






    

--------------------------------------------------------------------------------








Exhibit A


See option summary attached.
























    

--------------------------------------------------------------------------------








[adlemanoptionsa03.jpg]






    

--------------------------------------------------------------------------------










Exhibit B


See Indemnity Agreement attached.














    

--------------------------------------------------------------------------------






INDEMNITY AGREEMENT






This Indemnity Agreement is made and entered into as of this 12th day of
June, 2014, between Active Power, Inc., a Delaware corporation (the
“Corporation”), and Randall J. Adleman (“Indemnitee”).




INTRODUCTION:


A.Indemnitee is an executive officer, director and/or agent of the Corporation
(or a subsidiary of the Corporation), as the case may be from time to time, and
performs a valuable service for the Corporation in such capacity (or
capacities); and


B.    The Certificate of Incorporation (the “Certificate”) and the Bylaws (the
“Bylaws”) of the Corporation contain provisions providing for the
indemnification of the officers, directors and agents of the Corporation to the
maximum extent authorized by Section 145 of the Delaware General Corporation
Law, as amended (“DGCL”); and


C.    The Certificate, the Bylaws and the DGCL, by their non-exclusive nature,
permit contracts between the Corporation and the members of its Board of
Directors and officers with respect to indemnification of such directors and
officers; and


D.    In accordance with the authorization as provided by the DGCL, the
Corporation has purchased and presently maintains a policy or policies of
Directors and Officers Liability Insurance (“D & 0 Insurance”), covering certain
liabilities which may be incurred by its directors and officers in the
performance of their duties as directors or officers of the Corporation; and


E.    As a result of developments affecting the terms, scope and availability of
D & 0 Insurance there exists general uncertainty as to the extent of protection
afforded members of the Board of Directors and executive officers of the
Corporation by such D & O Insurance and by statutory and bylaw indemnification
provisions; and


F.    In order to induce Indemnitee to continue to serve as an executive
officer, director or agent of the Corporation, the Corporation has determined
and agreed to enter into this contract with Indemnitee.




AGREEMENT:


Now, Therefore, in consideration of Indemnitee’s continued service as an
executive officer and a member of the Board of Directors after the date hereof,
the parties hereto agree as follows:


1.Indemnification of Indemnitee. The Corporation hereby agrees to hold






    

--------------------------------------------------------------------------------






harmless and indemnify Indemnitee and any partnership, corporation, trust or
other entity of which Indemnitee is or was a partner, shareholder, trustee,
director, officer, employee or agent (Indemnitee and each such partnership,
corporation, trust or other entity being hereinafter referred to collectively as
an “Indemnitee”) to the fullest extent authorized or permitted by the provisions
of the DGCL, as may be amended from time to time.


2.    Additional Indemnity. Subject only to the exclusions set forth in Section
3 hereof, the Corporation hereby further agrees to hold harmless and indemnify
Indemnitee:


(a) against any and all expenses (including attorney's fees), witness fees,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Corporation) to which Indemnitee
is, was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Indemnitee is, was or at any time becomes a director,
officer, employee or agent of the Corporation or any subsidiary of the
Corporation, or is or was serving or at any time serves at the request of the
Corporation or any subsidiary of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee's conduct was
unlawful; and


(b) otherwise to the fullest extent as may be provided to Indemnitee by the
Corporation under the non-exclusivity provisions of Article XI of the
Corporation’s Bylaws (as the same, including such article, may be amended,
modified or restated from time to time) and the DGCL.


3.    Limitations on Additional Indemnity. No indemnity pursuant to
Section 2 hereof shall be paid by the Corporation:


(a) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of such losses for which the Indemnitee is indemnified pursuant
to Section 1 hereof or pursuant to any D & O Insurance purchased and maintained
by the Corporation;


(b) in respect to remuneration paid to Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;


(c) on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;




2

--------------------------------------------------------------------------------






(d) on account of Indemnitee's conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct;


(e) on account of Indemnitee's conduct which is the subject of an action, suit
or proceeding described in Section 7(c)(ii) hereof;


(f) on account of any action, claim or proceeding (other than a proceeding
referred to in Section 8(b) hereof) initiated by the Indemnitee unless such
action, claim or proceeding was authorized in the specific case by action of the
Board of Directors; and


(g) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Corporation and Indemnitee have been advised that the Securities and
Exchange Commission believes that indemnification for liabilities arising under
the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication).


4.    Contribution. If the indemnification provided in Sections 1 and 2 hereof
is unavailable by reason of a Court decision described in Section 3(g) hereof
based on grounds other than any of those set forth in paragraphs (b) through (f)
of Section 3 hereof, then in respect of any threatened, pending or completed
action, suit or proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Corporation shall contribute to the amount of expenses (including attorneys'
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred and paid or payable by Indemnitee in such proportion as is appropriate
to reflect (a) the relative benefits received by the Corporation on the one hand
and Indemnitee on the other hand from the transaction from which such action,
suit or proceeding arose, and (b) the relative fault of the Corporation on the
one hand and of Indemnitee on the other in connection with the events which
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other relevant equitable considerations. The relative fault of the
Corporation on the one hand and of Indemnitee on the other shall be determined
by reference to, among other things, the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. The
Corporation agrees that it would not be just and equitable if contribution
pursuant to this Section 4 were determined by pro rata allocation or any other
method of allocation that does not take account of the foregoing equitable
considerations.


5.    Continuation of Obligations. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director, officer or agent of the Corporation or any subsidiary of the
Corporation (or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise) if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Corporation unless and only to the
extent that the Court of Chancery of the State of Delaware or the court in which
such


3

--------------------------------------------------------------------------------






action or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery of the State of Delaware or such other court shall
deem proper and shall continue thereafter so long as Indemnitee shall be subject
to any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal or investigative, by reason of the fact that
Indemnitee was an officer of the Corporation or serving in any other capacity
referred to herein.


6.    Notification and Defense of Claim. Not later than thirty days after
receipt by Indemnitee of notice of the commencement of any action, suit or
proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Indemnitee otherwise than under this
Agreement. With respect to any such action, suit or proceeding as to which
Indemnitee notifies the Corporation of the commencement thereof:


(a)the Corporation will be entitled to participate therein at its own expense;


(b)    except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Corporation to Indemnitee of its election so
as to assume the defense thereof, the Corporation will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its counsel in such action, suit or proceeding
but the fees and expenses of such counsel incurred after notice from the
Corporation of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Corporation, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Corporation and Indemnitee
in the conduct of the defense of such action or (iii) the Corporation shall not
in fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of Indemnitee's separate counsel shall be at
the expense of the Corporation. The Corporation shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of the
Corporation or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and


(c)    the Corporation shall not be liable to indemnity Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall be permitted to settle any
action except that it shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee's
written consent. Neither the Corporation nor Indemnitee will unreasonably
withhold its consent to any proposed settlement.




4

--------------------------------------------------------------------------------






7.    Advancement and Repayment of Expenses.


(a) In the event that Indemnitee employs his own counsel pursuant to Section
6(b)(i) through (iii) above, the Corporation shall advance to Indemnitee, prior
to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten days
after receiving copies of invoices presented to Indemnitee for such expenses;


(b) Indemnitee agrees that Indemnitee will reimburse the Corporation for all
reasonable expenses paid by the Corporation in defending any civil or criminal
action, suit or proceeding against Indemnitee in the event and only to the
extent it shall be ultimately determined by a final judicial decision (from
which there is no right of appeal) that Indemnitee is not entitled, under the
provisions of the DGCL, the Certificate, the Bylaws, this Agreement or
otherwise, to be indemnified by the Corporation for such expenses; and


(c) Notwithstanding the foregoing, the Corporation shall not be required to
advance such expenses to Indemnitee if Indemnitee (i) commences any action, suit
or proceeding as a plaintiff unless such advance is specifically approved by a
majority of the Board of Directors or (ii) is a party to an action, suit or
proceeding brought by the Corporation and approved by a majority of the Board
which alleges willful misappropriation of corporate assets by Indemnitee,
disclosure of confidential information in violation of Indemnitee's fiduciary or
contractual obligations to the Corporation, or· any other willful and deliberate
breach in bad faith of Indemnitee's duty to the Corporation or its shareholders.


8.    Procedure. Any indemnification and advances provided for in Section 1 and
Section 2 shall be made no later than 45 days after receipt of the written
request of Indemnitee. If a claim under this Agreement, under any statute, or
under any provision of the Corporation's Certificate of lncorporation or Bylaws
providing for indemnification, is not paid in full by the Corporation within 45
days after a written request for payment thereof has first been received by the
Corporation, Indemnitee may, but need not, at any time thereafter bring an
action against the Corporation to recover the unpaid amount of the claim and,
subject to Section 12 of this Agreement, Indemnitee shall also be entitled to be
paid for the expenses (including attorneys’ fees) of bringing such action. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action, suit or proceeding in
advance of its final disposition) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Corporation to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Corporation and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Subsection 2(a) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties' intention that if the
Corporation contests Indemnitee's right to indemnification, the question of
Indemnitee's right to indemnification shall be for the court to decide, and
neither the failure of the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the


5

--------------------------------------------------------------------------------






applicable standard of conduct required by applicable law, nor an actual
determination by the Corporation (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.


9.    Enforcement.


(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to continue as an executive officer, director or agent of
the Corporation, and acknowledges that Indemnitee is relying upon this Agreement
in continuing in such capacity; and


(b) In the event Indemnitee is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Indemnitee for all Indemnitee's reasonable fees and
expenses in bringing and pursuing such action.


10.    Subrogation. In the event of payment under this agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.


11.    Non-Exclusivity of Rights. The rights conferred on Indemnitee by this
Agreement shall not be exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provisions of the Corporation's Certificate
of Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.


12.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the expenses, judgments, fines or penalties actually or reasonably incurred by
Indemnitee in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses, judgments, fines or penalties to which Indemnitee is entitled.


13.    Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to be a director, officer, employee
or other agent of the Corporation and shall inure to the benefit of Indemnitee's
heirs, executors and administrators.


14.    Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any or all of the
provisions hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof or the obligation of the
Corporation to indemnify the Indemnitee to the full extent provided by the
Certificate, Bylaws


6

--------------------------------------------------------------------------------






or the DGCL.


15.    Governing Law; Consent to Jurisdiction. This Agreement shall be
interpreted and enforced in accordance with the laws of the State of Delaware.
The Corporation and Indemnitee each hereby irrevocably consent to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.


16.    Binding Effect. This Agreement shall be binding upon Indemnitee and upon
the Corporation, its successors and assigns, and shall inure to the benefit of
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Corporation, its successors and assigns.


17.    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.


18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.








[Signature Page Follows]









7

--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Indemnity Agreement on
and as of the day and year first above written.








Active Power, Inc.






By: /s/ Mark A. Ascolese
Name: Mark. A. Ascolese
Title: President and Chief Executive Officer










Indemnitee




/s/ Randall J. Adleman


Print Name: Randall J. Adleman
















































[Signature Page to Indemnity Agreement]




